UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or (g) of The Securities Exchange Act of 1934 Worldwide Transportation Inc. (Exact name of registrant as specified in its charter) Nevada None (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 100 Zengcha Rd., Baiyun District Guangzhou, Guangdong Province, China (Address of principal executive offices) (8620) 8179-1750 (Issuer’s telephone number) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered None None Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.001 (Title of class) Send Copies to: R. Chris Cottone Greentree Financial Group, Inc. 7951 Southwest Sixth Street, Suite 216 Plantation, Florida 33324 Phone: 954-424-2345 Fax: 954-424-2230 E-mail: chriscottone@gtfinancial.com Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer Accelerated Filer Non-Accelerated Filer (Do not check if a smaller reporting company) Smaller reporting Company x TABLE OF CONTENTS Item Page Item 1. Description of Business 3 Item 1A. Risk Factors 6 Item 2. Financial Information 10 Item 3. Description of Property 14 Item 4. Security Ownership of Certain Beneficial Owners and Management 14 Item 5. Directors, Executive Officers 15 Item 6.Executive Compensation 16 Item 7.Certain Relationships & Related Transactions, and Director Independence 16 Item 8.Legal Proceedings 16 Item 9. Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters 16 Item 10.Recent Sales of Unregistered Securities 17 Item 11.Description of Registrant’s Securities to be Registered 17 Item 12.Indemnification of Directors and Officers 18 Item 13.Financial Statements and Supplementary Data 18 Item 14. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 18 Item 15.Financial Statements and Exhibits 18 Signatures 20 2 Company Overview As used herein the terms "We", the "Company", “Worldwide", the "Registrant," or the "Issuer" refers to Worldwide Transportation Inc., its subsidiary and predecessors, unless indicated otherwise. We were incorporated on October 6, 2009 in the State of Nevada as Worldwide Transportation Inc. and were organized for the purpose of creating a corporate vehicle to locate and acquire an operating business. On October 22, 2009, we entered a Plan of Exchange (the “Agreement”) between the Company and Guanzhou Zhe Lian Transportaion Co., Ltd., a company organized and existing under the laws of the People’s Republic of China (“Zhe Lian”). Pursuant to the Plan of Exchange, the Company desired to acquire Zhe Lian and the shareholders of Zhe Lian (the “Zhe Lian Shareholdrs”) desired that Zhe Lian be acquired by the Company. Accordingly, we acquired 100% of the capital stock of Zhe Lian in exchange for an issuance by the Company of 80,000,000 new shares of Common Stock of the Company to Zhe Lian. The above issuance gave Zhe Lian a “controlling interest” in the Company representing 100% of the issued and outstanding shares of Common Stock. The transaction immediately closed upon the approval and adoption by the Board of Directors of the Company and Zhe Lian, respectively. The parties intended that the transactions qualified and met the Internal Revenue Code requirements for a tax free reorganization, in which there was no corporate gain or loss recognized by the parties, with reference to Internal Revenue code (IRC) sections 354 and 368. The Exchange has been accounted for as reverse acquisition and recapitalization of the Company and Zhe Lian whereby Zhe Lian is deemed to be the accounting acquirer (legal acquiree) and the Company to be the accounting acquiree (legal acquirer) under the Exchange. The Company and Zhe Lian were hereby reorganized, such that the Company acquired 100% the capital stock of Zhe Lian, and Zhe Lian became a wholly-owned subsidiary of Worldwide. The Company and Zhe Lian, its wholly-owned subsidiary, are hereinafter referred to as (the "Company"). Since the reverse merger was consummated, we have continued operation conducted through Zhe Lian, which was incorporated in 1998 and consists of a registered capital of US $202,899. We are located in 100 Zengcha Road., Baiyun District, Guangzhou, Guangdong Province, China, and primarily engaged in the business of warehousing and transportation services. We specialize as highway, rail transportation, storage service and warehouse leasing. Our customers include national transport enterprises throughout China. Business of Issuer We are a full-service warehousing, transportation, and logistical center located in Guangzhou, China. We provide a full range of services designed to provide cost effective solutionsfor our customers. Our experienced staff has the expertiseto provide a high level of service for customers of all sizes and requirements. We create tailored warehousing and transportation solutions designed to meet our customer's business strategy and long-term requirements.Our customers range from local companies to international organizations. Business Concept Worldwide engages in the warehousing business. The goal is to satisfy customers’ needs and requirements while utilizing space, equipment, and labor effectively. We try to: ² Build cross organizational teams with representation from each department to ensure we address all our needs, processes and issues in performance ² Leverage the power of our automation by improving the data integrity and integrating the team, thus enhancing our performance by gathering and disseminating our strategy throughout the workforce ² Continue to improve current management processes and implement new performance measurement systems ² Enhance the effectiveness of the entire organization by utilizing questionnaires as a feedback mechanism 3 Main Operation Our business process involves three groups, Order Entry, Accounts Receivable and Inventory. Order entry (often part of customer service) takes customer orders and enters them into the system. The accuracy of the order-entry provides direct effect on how the warehouse handles and processes customer orders. The accounts receivable process collects payments due to goods shipped to customers. The inventory process levels and replenishes stock and is handled by our storage division. Target Market With our target market located in Guangdong Province in China, we can reach many manufacturers and traders, located in the same province. Our goal is to lead the domestic market in the production of quality logistic solutions by strategically using our resources, developing and implementing our automatic systems, and training for the 21st century technologies. Our personnel, products and services are evaluated by the ISO standards. Our ability to understand, predict, and present opportunities to meet our client’s needs, will provide us with a leadership advantage. Distribution of Products Logistics, which includes transportation and warehousing, is a system which controls raw materials, manufactured goods, finished goods and information, and the physical movement from supply through the transfer and possession of different kinds of intermediate links to the final consumers. Competitive Business Conditions Our demand is driven by domestic manufacturing output and levels of international trade. The profitability of individual companies depends on efficient operations, extensive relationships within the networks, and industry expertise. Large companies have advantages in account relationships and access to advanced logistics technologies. Small operations can compete effectively by serving a local market, specializing in cargo transfer with specific districts, and facilitating the transport and storage of unusual goods. Thus, we utilize the following strategies to maintain our market share: * Know the Company’s competition; * Monitor the competition’s services and products; * Out maneuver the competition by providing better quality service; * Be flexible; * Build loyalty between Worldwide and the clients; and * Nurture the continual interaction with clients regarding quality, service, immediate needs and future expectations. Source and Availability of Raw Materials The Company provides transportation services for customers, thus no raw materials are needed. Dependence on One or a Few Customers We are dependent on major customers. Our top customers accounted for approximately 68% of total revenue for the nine months ended September 30, 2010. The loss of any of these customers could have a material adverse effect on our revenue and could also adversely affect our liquidity and cash flow from operating activities. Because of our dependence on major customers, we strive to keep customers satisfied and thus build loyalty. Name of the Customer Percentage of Sales Revenues Shuang Ding Logistic 23% Zhong Xiang Logistic 17% Ying Wan Transportation 15% Ba Ling Transportation 13% Total 68% Patents, Trademarks, Royalties, Etc. There are no patents, trademarks, or royalties for the Company. 4 Government Approvals We do not depend on government approval for our principal services. Existing or Probable Governmental Regulations The Company’s current operations comply with government regulations and accept government supervision. The cost of operations is an accepted part of our expenses, and we do not expect that the expense will cause any hardships on our Company.There is a cost burden but compliance is a main concern. Research and Development Expenses for the last two years Over the last two years, we had no expenses incurred due to research and development. Cost and effects of compliance with environmental laws (federal, state and local) The Company does not incur any expenses due to compliance with environmental laws. Number of Employees We currently have fifteen full time employees. Periodic Reports and Available Information We are filing this registration statement on a voluntary basis under Section 12(g) of the Securities Exchange Act of 1934. The effectiveness of this registration statement subjects us to the periodic reporting requirements imposed by Section 13(a) of the Securities Exchange Act. We will electronically file with the Commission the following periodic reports: •Annual reports on Form 10-K; •Quarterly reports on Form 10-Q; •Periodic reports on Form 8-K; •Annual proxy statements to be sent to our shareholders with the notices of our annual shareholders' meetings. In addition to the above reports to be filed with the Commission, we will prepare and send to our shareholders an annual report that will include audited financial statements. The public may read and copy any materials we file with the Commission at the Commission's Public Reference Room at treet, N.E., Washington, DC 20549. The public may obtain information on the operation of the Public Reference Room by calling the Commission at 1-800-SEC-0330. Also, the Commission maintains an Internet site (http://www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that electronically file reports with the Commission. 5 Item 1A. Risk Factors An investment in our common equity is very risky. You should carefully consider the risk factors described below, together with all other information in this prospectus before making an investment decision. Additional risks and uncertainties not presently foreseeable to us may also impair our business operations. If any of the following risks actually occurs, our business, financial condition or operating results could be materially and adversely affected. In such case, the trading price of our common stock could decline, and you may lose all or part of your investment. If our services do not achieve widespread commercial acceptance, our business will suffer. Many companies coordinate the procurement and management of their logistics needs with their own employees using a combination of telephone, facsimile, e-mail and the Internet. Growth in the demand for our services depends on the adoption of our technology enabled transportation and logistics services. We may not be able to persuade prospective clients to change their traditional transportation management processes. Our business could suffer if our services are not accepted by the market. High fuel prices may increase carrier prices and volatility in fuel prices may make it more difficult to pass through this cost to our clients, which may impair our operating results. Fuel prices recently reached historically high levels and continue to be volatile and difficult to predict. In the event fuel prices rise, carriers can be expected to charge higher prices to cover higher operating expenses, and our gross profits and income from operations may decrease if we are unable to continue to pass through to our clients the full amount of these higher costs. Higher fuel costs could also cause material shifts in the percentage of our revenue by transportation mode, as our clients may elect to utilize alternative transportation modes, such as inter-modal. In addition, increased volatility in fuel prices may affect our gross profits and income from operations if we are not able to pass through to our clients any higher costs associated with such volatility. Any material shifts to transportation modes with respect to which we realize lower gross profit margins could impair our operating results. If we cannot maintain adequate levels of utilization in our warehouses, our results of operations may be adversely effected. To support some of the logistics and ancillary services that we provide to our customers, we have entered into long-term commitments for certain of our warehouse and distribution facilities. These leases generally have terms longer than our related customer contracts. We must pay rent under these leases even if our customers decide not to renew or otherwise terminate their agreements with us. If some of our customers terminate their relationship with us and we are unable to obtain new customers to fill the excess warehouse capacity created by the loss of the former customers' business, our results of operations could be adversely affected. If we fail to maintain and upgrade our information technology systems to meet the demands of our customers and protect our information technology systems against risks that we cannot control, our business may be adversely affected. We compete for customers based in part on the flexibility and sophistication of our information technology systems. The failure of the hardware or software that supports these systems, the loss of data contained in the systems or the inability to access or interact with our website or connect with our customers electronically, could significantly disrupt our operations, prevent customers from placing orders with us or cause us to lose freight, orders or customers. If our information technology systems are unable to handle additional volume as our business and scope of services grow, our service levels and operating efficiency will likely decline. In addition, we expect that our customers will continue to demand increasingly sophisticated information technology systems from us. If we fail to hire or retain qualified persons to implement, maintain and protect our information technology systems, or if we fail to upgrade or replace our information technology systems to handle increased volumes and levels of complexity and meet the increased demands of our customers, our business may be adversely affected. Our information technology systems are dependent upon global communications providers, web browsers, telephone systems and other aspects of the Internet infrastructure that have experienced significant system failures and electrical outages in the past. Our systems are also susceptible to outages due to fire, floods, power loss, telecommunications failures and similar events. Although we have implemented network security measures, our servers are vulnerable to computer viruses, break-ins and similar disruptions from unauthorized tampering. The occurrence of any of these events could disrupt or damage our information technology systems and adversely affect our internal operations, our ability to provide services to our customers and the ability of our customers to access our information technology systems. 6 We need additional financing and there is no assurance it can be obtained; and any such future financings may significantly dilute your equity interest in our stock. We currently have insufficient capital to meet our development plans for our expanding services, and require an inflow of additional capital or financing.We expect to engage in future financings over the next several years in which we anticipate efforts to raise additional capital.There can be no assurances that such financings will ever be completed, but any such financings could involve a dilution of the interests of our shareholders upon the issuance of additional shares of common stock and other securities.To the extent we will need additional financing in the immediate or near future to implement our business plan, attaining such additional financing may not be possible.If additional capital is otherwise available, the terms on which such capital may be available may not be commercially feasible or advantageous to us or our shareholders. If we lose the services of a number of key employees, their business could suffer. Our success is highly dependent upon the continued services of Wanwen Su, who is President and CEO. We do not have a written employment agreement with Ms. Su. There can be no assurances that we would be able to replace this executive in the event her services become unavailable. Worldwide does not have any key-man life insurance on any of their employees. Material Disruptions At Our Facilities Could Negatively Impact Our Financial Results. We operate our facilities in compliance with applicable rules and regulations and take measures to minimize the risks of disruption at our facilities. A material disruption at one of our facilities could prevent us from meeting customer demand, reduce our sales and/or negatively impact our financial results. Any of our facilities, or any of our machines within an otherwise operational facility, could cease operations unexpectedly due to a number of events, including: *unscheduled maintenance outages; *prolonged power failures; *an equipment failure; *a chemical spill or release; *explosion of a boiler; *the effect of a drought or reduced rainfall on its water supply; *labor difficulties; *disruptions in the transportation infrastructure, including roads, bridges, railroad tracks and tunnels; *fires, floods, earthquakes, hurricanes or other catastrophes; *terrorism or threats of terrorism; *domestic and international laws and regulations applicable to our Company and our business partners, including joint venture partners, around the world; and *other operational problems. Any such downtime or facility damage could prevent us from meeting customer demand for our services and/or require us to make unplanned capital expenditures. If one of these facilities were to incur significant downtime, our ability to satisfy customer requirements could be impaired, resulting in lower sales and having a negative effect on our financial results. We Have Been Dependent on Certain Customers Our top customers account for approximately 68% of sales for the nine months ended September 30, 2010. The loss of these customers could have a material adverse effect on sales and, depending on the significance of the loss, our results of operations, financial condition or cash flows. 7 Our business plan is based, in part, on estimates and assumptions which may prove to be inaccurate and accordingly their business plan may not succeed. The discussion of the business incorporates management’s current best estimate and analysis of the potential market, opportunities and difficulties that we face. There can be no assurances that the underlying assumptions accurately reflect opportunities and potential for success. Competitive and economic forces on marketing, distribution and pricing of products make forecasting of sales, revenues and costs extremely difficult and unpredictable. Our President controls a significant portion of our common stock; therefore you may have no effective voice in our management. Our President, Ms. Wanwen Su, beneficially owns approximately 60.31% of our common stock. Accordingly, our President will be able to exercise significant influence over all matters requiring stockholder approval. If you purchase shares of our common stock, you may have no effective voice in our management. Our stock may be subject to substantial price and volume fluctuations due to a number of factors, many of which will be beyond our control and may prevent our stockholders from reselling our common stock at a profit. The securities markets have experienced significant price and volume fluctuations in the past. This market volatility, as well as general economic, market or political conditions, could reduce the market price of our common stock in spite of our operating performance. In addition, our operating results could be below the expectations of public market analysts and investors, and in response the market price of our common stock could decrease significantly. Investors may be unable to resell their shares of our common stock for a profit. The decline in the market price of our common stock and market conditions generally could adversely affect our ability to raise additional capital, to complete future acquisitions of or investments in other businesses and to attract and retain qualified technical and sales and marketing personnel. There is no trading market for our shares of common stock and you may be unable to sell your shares. There has never been a public trading market in our common stock and no such trading market is expected to develop in the immediate future.We are relying on certain exemptions from registration under the Securities Act of 1933, which will result in certain restrictions on the resale of our shares.We are not obligated to repurchase any shares at the request of any holder thereof.Further, we are not obligated to register our common stock under the Securities Act of 1933 or to otherwise contact market makers to create and maintain a market in our shares.Our common stock is not a suitable investment for investors who require liquidity.There can be no assurance that a significant public market for our securities will develop or be sustained following this offering.Thus, there is a risk that you may never be able to sell your shares. The application of the "penny stock" rules could adversely affect the market price of our common stock and increase your transaction costs to sell those shares. As long as the trading price of our common shares is below $5 per share, the open-market trading of our common shares will be subject to the "penny stock" rules. The "penny stock" rules impose additional sales practice requirements on broker-dealers who sell securities to persons other than established customers and accredited investors (generally those with assets in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 together with their spouse). For transactions covered by these rules, the broker-dealer must make a special suitability determination for the purchase of securities and have received the purchaser's written consent to the transaction before the purchase. Additionally, for any transaction involving a penny stock, unless exempt, the broker-dealer must deliver, before the transaction, a disclosure schedule prescribed by the Securities and Exchange Commission relating to the penny stock market. The broker-dealer also must disclose the commissions payable to both the broker-dealer and the registered representative and current quotations for the securities. Finally, monthly statements must be sent disclosing recent price information on the limited market in penny stocks. These additional burdens imposed on broker-dealers may restrict the ability or decrease the willingness of broker-dealers to sell our common shares, and may result in decreased liquidity for our common shares and increased transaction costs for sales and purchases of our common shares as compared to other securities. We do not intend to pay any dividend for the foreseeable future. We do not anticipate paying cash dividends in the foreseeable future. The future payment of dividends is directly dependent upon future earnings, financial requirements and other factors to be determined by our board of directors. We anticipate any earnings that may be generated from operations will be used to finance growth and that cash dividends will not be paid to shareholders. 8 We may need to issue more stock, which could dilute your stock. If we do not have enough capital to meet future capital requirements, they may need to conduct additional capital-raising in order to continue operations. To the extent that additional capital is raised through the sale of equity and/or convertible debt securities, the issuance of such securities could result in dilution to shareholders and/or increased debt service commitments. Accordingly, if we issue additional stock, it could reduce the value of your stock. Adverse changes in economic policies of the People’s Republic of China (“PRC”) government could have a material adverse effect on the overall economic growth of the PRC, which could reduce the demand for our services and materially adversely affect its business. All of our assets are located in and all of its revenue is sourced from the PRC. Accordingly, our business, financial condition, results of operations and prospects will be influenced to a significant degree by political, economic and social conditions in the PRC generally and by continued economic growth in the PRC as a whole. The PRC economy differs from the economies of most developed countries in many respects, including the amount of government involvement, level of development, growth rate, control of foreign exchange and allocation of resources. Although the PRC government has implemented measures since the late 1970s emphasizing the utilization of market forces for economic reform, the reduction of state ownership of productive assets and the establishment of improved corporate governance in business enterprises, a substantial portion of productive assets in the PRC is still owned by the PRC government. In addition, the PRC government continues to play a significant role in regulating industry development by imposing industrial policies. The PRC government also exercises significant control over the PRC’s economic growth through the allocation of resources, controlling payment of foreign currency-denominated obligations, setting monetary policy and providing preferential treatment to particular industries or companies. While the PRC economy has experienced significant growth over the past decade, growth has been uneven, both geographically and among various sectors of the economy. The PRC government has implemented various measures to encourage economic growth and guide the allocation of resources. Some of these measures benefit the overall PRC economy, but may also have a negative effect on us. For example, our operating results and financial condition may be adversely affected by government control over capital investments or changes in tax regulations that are applicable to it. Declining economic conditions could negatively impact our business Our operations are affected by local, national and our economic conditions. Markets in the United States and elsewhere have been experiencing extreme volatility and disruption for more than 12 months, due in part to the financial stresses affecting the liquidity of the banking system and the financial markets generally. In 2008 and 2009, this volatility and disruption reached unprecedented levels. The consequences of a potential or prolonged recession may include a lower level of economic activity and uncertainty regarding energy prices and the capital and commodity markets. While the ultimate outcome and impact of the current economic conditions cannot be predicted, a lower level of economic activity might result in a decline in energy consumption, which may adversely affect the price of oil, liquidity and future growth. Instability in the financial markets, as a result of recession or otherwise, also may affect the cost of capital and our ability to raise capital. Fluctuations in exchange rates could adversely affect our business and the value of our securities. The value of our common stock will be indirectly affected by the foreign exchange rate between U.S. dollars and RMB and between those currencies and other currencies in which our sales may be denominated. Because substantially all of our earnings and cash assets are denominated in RMB fluctuations in the exchange rate between the U.S. dollar and the RMB will affect the relative purchasing power of our monies, our balance sheet and our earnings per share in U.S. dollars. In addition, appreciation or depreciation in the value of the RMB relative to the U.S. dollar would affect our financial results reported in U.S. dollar terms without giving effect to any underlying change in our business or results of operations. Fluctuations in the exchange rate will also affect the relative value of any dividend we issue that will be exchanged into U.S. dollars as well as earnings from, and the value of, any U.S. dollar-denominated investments we make in the future. Since July 2005, the RMB has no longer been pegged to the U.S. dollar. Although the People’s Bank of China regularly intervenes in the foreign exchange market to prevent significant short-term fluctuations in the exchange rate, the RMB may appreciate or depreciate significantly in value against the U.S. dollar in the medium to long term. Moreover, it is possible that in the future PRC authorities may lift restrictions on fluctuations in the RMB exchange rate and lessen intervention in the foreign exchange market. Very limited hedging transactions are available in China to reduce our exposure to exchange rate fluctuations. To date, we have not entered into any hedging transactions. While we may enter into hedging transactions in the future, the availability and effectiveness of these transactions may be limited, and we may not be able to successfully hedge our exposure at all. In addition, our foreign currency exchange losses may be magnified by PRC exchange control regulations that restrict our ability to convert RMB into foreign currencies. If shareholders sought to sue our officers or directors, it may be difficult to obtain jurisdiction over the parties and access to the assets located in the PR C. Because our officers and directors will reside outside of the United States, it may be difficult, if not impossible, to acquire jurisdiction over these persons in the event a lawsuit is initiated against such officers and directors by shareholders in the United States. It also is unclear if extradition treaties now in effect between the United States and the PRC would permit effective enforcement of criminal penalties of the federal securities laws. Furthermore, because substantially all of our assets are located in the PRC, it would also be extremely difficult to access those assets to satisfy an award entered against then in U.S. court. 9 Item 2. Financial Information Management’s Discussion and Analysis of Financial Condition and Results of Operations. We would prefer to register our securities using an S-1 Registration Statement under The Securities Act of 1933, but given the relative size of our company and the regulation of shares, we believe registration on Form 10 pursuant to Section 12(g) of The Securities Exchange Act of 1934 is more appropriate to the development of our business objectives. We are a full-service warehousing, transportation, and logistical center located in Guangzhou, China, our target market. We provide a full range of services designed to provide cost effective solutionsfor our clients. We create tailored warehousing and transportation solutions designed to meet our customer's business strategy and long-term requirements.Our customers range from local companies to international organizations. Results of Operations for the three and nine months ended September 30, 2010 and 2009 Revenues Our revenues were $49,642 and $159,717 for the three and nine months ended September 30, 2010, respectively, increasing by $28,061 and $96,922, compared to revenues of $21,581 and $62,795 for the same periods ended September 30, 2009, respectively. We generated our revenues from logistics services, including transportation and sub-leasing the warehouse. The increase in sales in 2010 was due to the recovery from global financial crisis, which had significant impact on our revenues in 2009. Expenses Operating expenses for the three and nine months ended September 30, 2010 were $20,580 and $219,511, respectively, increasing by $1,973 and $173,244, compared to the operating expenses of $18,607 and $46,267 for the three and nine months ended September 30, 2009, respectively. The increase in expenses during the nine months ended September 30, 2010 was primarily attributable to the non-cash consulting expenses of $175,000 as a result of the issuance of 5,800,000 shares of common stock for services in connection with general management consulting and advisory services including, but not limited to, the following: - Advise on matters relating to the structure, management, and operation of the Company and its subsidiaries; - The preparation and implementation of a new business plan (namely logistic services) and a future growth strategy; - Advise on procedures, regulations, and compliance of a public listed company; - Assistance with preparation of applicable filings with the SEC; - Assistance with preparation of financial statements; - EDGAR services The shares were valued at $.05 per share, which was based on the specific terms of the applicable consulting agreements, and booked pro rata due to the service periods. We expect cash outlays for professional fees to increase to around $20,000 per year for compliance with the reporting requirements of the Securities and Exchange Commission once we file a registration statement to become a reporting company. Any change in our revenues or operating expenses would have a material effect on our net income (loss). We anticipate that our net profit or loss, and operating profit or loss, will begin to vary widely from time to time once we expand our operations. The expansion would cause a growth in both our revenues and operating expenses because we would purchase more supplies and equipments to support such expansion. Simultaneously, we may be able to achieve economies of scale, thereby increasing our revenues at a higher growth rate than our expenses.However, a decline in economic conditions or consumer spending could create a decline in revenues, which would also cause our net profit or loss to vary widely from time to time.While a declining economic trend is possible, we cannot certainly estimate the extent of the impact such decline may have. 10 Income Taxes We had income taxes of $1,830 and $4,225 for the three and nine months ended September 30, 2010, compared to income taxes of $571 and $1,661 for the same periods ended September 30, 2009, respectively. The income taxes were due to the income generated from Zhe Lian. Effective from January 1, 2008, we were subject to the Corporate Income Tax Law of the People’s Republic of China (the “New CIT Law”), pursuant to which the income tax was imposed on 10% of sales revenue at a unified income tax rate of 25%, regardless net income (loss). No provision for deferred tax assets or liabilities has been made, since the Company has no material temporary difference between the tax bases of assets and liabilities and their carrying amounts. Income/Losses We had net income of $2,867 for the three months ended September 30, 2010, and net loss of $136,734 for the nine months ended September 30, 2010. Comparatively, we had net losses of $21,752 and $57,583 for the three and nine months ended September 30, 2009, respectively. The increase in net loss during the nine months ended September 30, 2010 was due primarily to the increase in selling general and administrative expenses, resulting from the non-cash consulting expenses of $175,000 as a result of the issuance of 5,800,000 shares of common stock for services in connection with general management consulting and advisory services including, but not limited to, the following: - Advise on matters relating to the structure, management, and operation of the Company and its subsidiaries; - The preparation and implementation of a new business plan (namely logistic services) and a future growth strategy; - Advise on procedures, regulations, and compliance of a public listed company; - Assistance with preparation of applicable filings with the SEC; - Assistance with preparation of financial statements; - EDGAR services The shares were valued at $.05 per share, which was based on the specific terms of the applicable consulting agreements, and booked pro rata due to the service periods. Impact of Inflation We believe that inflation has had a negligible effect on operations since inception. We believe that we can offset inflationary increases in the cost of operations by increasing sales and improving operating efficiencies. Results of Operations for the years ended December 31, 2009 and 2008 Revenues Our revenues were $91,234 and $97,927 for the years ended December 31, 2009 and 2008, respectively. We generated our revenues from logistics services, including transportation and sub-leasing the warehouse. The decrease in sales by $6,693 during the year of 2009 was due to the impact from global financial crisis, which had significant impact on our revenues in 2009. Expenses Operating expenses for the year ended December 31, 2009 were $205,501, compared to the operating expenses of $80,088 for the year ended December 31, 2008. The increase in expenses during the year of 2009 was primarily attributable to the non-cash consulting expenses of $115,000 as a result of the issuance of 5,800,000 shares of common stock for services in connection with general management consulting and advisory services including, but not limited to, the following: - Advise on matters relating to the structure, management, and operation of the Company and its subsidiaries; - The preparation and implementation of a new business plan (namely logistic services) and a future growth strategy; - Advise on procedures, regulations, and compliance of a public listed company; - Assistance with preparation of applicable filings with the SEC; - Assistance with preparation of financial statements; - EDGAR services The shares were valued at $.05 per share, which was based on the specific terms of the applicable consulting agreements, and booked pro rata due to the service periods. We expect cash outlays for professional fees to increase to around $20,000 per year for compliance with the reporting requirements of the Securities and Exchange Commission once we file a registration statement to become a reporting company. Any change in our revenues or operating expenses would have a material effect on our net income (loss). We anticipate that our net profit or loss, and operating profit or loss, will begin to vary widely from time to time once we expand our operations. The expansion would cause a growth in both our revenues and operating expenses because we would purchase more supplies and equipments to support such expansion. On the other hand, we may be able to achieve economies of scale, thereby increasing our revenues at a higher growth rate than our expenses.However, a decline in economic conditions or consumer spending could create a decline in revenues, which would also cause our net profit or loss to vary widely from time to time.While a declining economic trend is possible, we cannot certainly estimate the extent of the impact such decline may have. 11 Income Taxes We had income taxes of $2,414 and $2,591 for the years ended December 31, 2009 and 2008, respectively, due to the income generated from Zhe Lian. Effective from January 1, 2008, we were subject to the Corporate Income Tax Law of the People’s Republic of China (the “New CIT Law”), pursuant to which the income tax was imposed on 10% of sales revenue at a unified income tax rate of 25%, regardless net income (loss). No provision for deferred tax assets or liabilities has been made, since the Company has no material temporary difference between the tax bases of assets and liabilities and their carrying amounts. Income/Losses We had net losses of $213,298 and $79,743 for the years ended December 31, 2009 and 2008, respectively. The increase in net loss during the year of 2009 was due primarily to the increase in selling general and administrative expenses, resulting from the non-cash consulting expenses of $115,000 as a result of the issuance of 5,800,000 shares of common stock for services in connection with general management consulting and advisory services including, but not limited to, the following: - Advise on matters relating to the structure, management, and operation of the Company and its subsidiaries; - The preparation and implementation of a new business plan (namely logistic services) and a future growth strategy; - Advise on procedures, regulations, and compliance of a public listed company; - Assistance with preparation of applicable filings with the SEC; - Assistance with preparation of financial statements; - EDGAR services The shares were valued at $.05 per share, which was based on the specific terms of the applicable consulting agreements, and booked pro rata due to the service periods. Impact of Inflation We believe that inflation has had a negligible effect on operations since inception. We believe that we can offset inflationary increases in the cost of operations by increasing sales and improving operating efficiencies. Liquidity and Capital Resources During the nine months ended September 30, 2010and 2009 Cash flows provided by operating activities were $31,026 for the nine months ended September 30, 2010, compared to cash flows of $57,054 used in operating activities during the same period ended September 30, 2009. Positive cash flows during the nine months ended September 30, 2010 were due primarily to the net loss of $136,735 offset by the non-cash consulting expenses of $175,000, plus the increase in other payable by $8,873. Negative cash flows during the nine months ended September 30, 2009 were due primarily to the net loss of $57,583. We had no cash flows from investing activities during the nine months ended September 30, 2010 and 2009. We had no cash flows from financing activities during the nine months ended September 30, 2010 and 2009. During the years ended December 31, 2009 and 2008 Cash flows used in operating activities were $58,557 and $46,270 for the years ended December 31, 2009 and 2008, respectively. Negative cash flows during the year ended December 31, 2009 were due primarily to the net loss of $213,298, offset by the non-cash consulting expenses of $115,000, and the increase in account payable and other payable by $8,051 and $31,238, respectively. Negative cash flows during the year ended December 31, 2008 were due primarily to the net loss of $54,154. We had no cash flows from investing activities during the years ended December 31, 2009 and 2008. We had no cash flows from financing activities during the years ended December 31, 2009 and 2008. Overall, we have funded our cash needs from inception through September 30, 2010 with a series of debt and equity transactions, primarily with related parties. If we are unable to receive additional cash from our related parties, we may need to rely on financing from outside sources through debt or equity transactions. Our related parties are under no legal obligation to provide us with capital infusions. Failure to obtain such financing could have a material adverse effect on operations and financial condition. We had cash of $315,844 on hand as of September 30, 2010. Currently, we have enough cash to fund our operations for about six months. This is based on current working capital and projected revenues. Also, if the projected revenues fall short of needed capital, we may not be able to sustain our capital needs. We will then need to obtain additional capital through equity or debt financing to sustain operations for an additional year. Our current level of operations would require capital of approximately $300,000 per year starting in 2011. Modifications to our business plans may require additional capital for us to operate. For example, if we are unable to raise additional capital in the future we may need to curtail our services offer or limit our marketing efforts to the most profitable geographical areas. This may result in lower revenues and market share for us. In addition, there can be no assurance that additional capital will be available to us when needed or available on terms favorable to us. 12 On a long-term basis, liquidity is dependent on continuation and expansion of operations, receipt of revenues, and additional infusions of capital and debt financing. Our current capital and revenues are insufficient to fund such expansion. If we choose to launch such an expansion campaign, we will require substantially more capital. The funds raised from this offering will also be used to market our services as well as expand operations and contribute to working capital. However, there can be no assurance that we will be able to obtain additional equity or debt financing in the future, if at all. If we are unable to raise additional capital, our growth potential will be adversely affected and we will have to significantly modify our plans. For example, if we unable to raise sufficient capital to develop our business plan, we may need to: · Curtail new services launch · Limit our future marketing efforts to areas that we believe would be the most profitable. Demand for the services will be dependent on, among other things, market acceptance of our logistic services, logistic market in general, and general economic conditions, which are cyclical in nature. Inasmuch as a major portion of our activities is the receipt of revenues from our logistic services, our business operations may be adversely affected by our competitors and prolonged recession periods. Our success will be dependent upon implementing our plan of operations and the risks associated with our business plans. We are a full-service warehousing, transportation, and logistical center providing our customers with full logistic services. We plan to strengthen our position in these markets. We also plan to expand our operations through aggressively marketing our products and our concept. Quantitative and Qualitative Disclosures about Market Risk We have no material exposure to interest rate changes. Critical Accounting Policies Management’s Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of financial statements and the reported amounts of revenues and expenses during the reporting period.Such estimates include but are not limited to depreciation, taxes, and contingencies.Actual results could differ from those estimates.The financial statements above reflect all of the costs of doing business. Cash and cash equivalents Cash and cash equivalents are carried at cost and represent cash on hand, demand deposits placed with banks or other financial institutions and all highly liquid investments with an original maturity of three months or less as of the purchase date of such investments. Revenue recognition Revenue from sales of the Company’s products is recognized when the significant risks and rewards of ownership have been transferred to the customers at the time when the products are delivered to and accepted by them, the sales price is fixed or determinable and collection is reasonably assured. Cost of sales Cost of sales consists primarily of transaction cost which is directly attributable to the products and the provision of services. Off-Balance Sheet Arrangements Our company has not entered into any transaction, agreement or other contractual arrangement with an entity unconsolidated with us under which we have  an obligation under a guarantee contract,  a retained or contingent interest in assets transferred to the unconsolidated entity or similar arrangement that serves as credit, liquidity or market risk support to such entity for such assets,  any obligation, including a contingent obligation, under a contract that would be accounted for as a derivative instrument, or  any obligation, including a contingent obligation, arising out of a variable interest in an unconsolidated entity that is held by us and material to us where such entity provides financing, liquidity, market risk or credit risk support to, or engages in leasing, hedging or research and development services with us. 13 Item 3. Description of Property We lease a 9,176 square meter building located at 100 Zeng Cha Road East Side, Guang-Qing Highway. The rental amount is RMB 495,000 ($72,717) for the nine months ended September 30, 2010. The lease agreement is attached as Exhibit 10.2. Item 4. Security Ownership of Certain Beneficial Owners and Management The following table shows information as of December 8, 2010 with respect to each beneficial owner of more than five percent of the Company’s Common Stock: Name and Address of Beneficial Owner Common Stock Beneficially Owned[1] Percent of Class Linsen Chen 17F—A Ruixin Building No.25 Gaoxin Road Xian Shanxi, P.R. China 710075 11.36% Wanwen Su[2] Room 401, E2 Jingui Yuan 1000 Jiefang Bei Road Guangzhou, Guangdong, P.R. China 60.31% Xinye Zhang[3] 202, 35th Building 33Tianhe Road Yuexiu District Guangzhou, Guangdong, P.R. China 11.66% Greentree Financial Group, Inc.[4] 7th Street, Suite 216 Plantation, FL 33324 6.76% All Officers and Directors as a Group (2 persons) 71.97% [1] Based on 85,800,000 issued and outstanding shares of common stock. [2] Wanwen Su is the President and CEO of the Company and has served as such since inception. [3] Xinye Zhang is CFO of the Company and has served as such since inception. [4] Robert C. Cottone and Michael Bongiovanni are the owners of Greentree Financial Group, Inc. Mr. Cottone and Mr. Bongiovanni share equal voting power over the investments of Greentree Financial Group, Inc. Greentree Financial Group, Inc. receive 5,800,000 shares of our common stock for consulting services that consist of assisting in the preparation of this Form 10 registration statement, compliance with state Blue Sky regulations, selection of independent transfer agent and Edgar services. Changes in Control None 14 Item 5. Directors, Executive Officers, Promoters and Control Persons A list of current officers and directors appears above. The directors of the Company are elected annually by the shareholders. The officers serve at the discretion of the Board of Directors. The Board of Directors may authorize and establish reasonable compensation of the Directors for services to the Corporation as Directors, including, but not limited to attendance at any annual or special meeting of the Board.There are no employment contracts or any arrangements to compensate any officer who resigns, retires or is terminated or such occurs as a result of a change in control of the Company. NAMEAGEPOSITIONDATE OF APPOINTMENT Wanwen Su38 President, Director, CEOOctober 6, 2009 Xinye Zhang33 CFO & TreasurerOctober 6, 2009 Wanwen Su Ms. Wanwen Su has been a Director since our inception in October 2009. Ms. Su will serve as a director until our next annual shareholder meeting, or until a successor is elected and accepts the position. Ms. Su devotes approximately 5 hours per week to our company. Ms. Su’s business experience over the last five years has consisted of the following: Ms. Su was a partner of Chengkai Logistics Co Ltd., a corporation organized under the laws of the Peoples’ Republic of China (“Chengkai”) since its inception in 2004. Chengkai is a company specializing in logistical services for car manufacturers, car components, food assortments, chemicals, paper, and machinery in China. On February 18, 2009, a Plan of Exchange (the “Exchange”) was executed between and amongst China Logistics Inc., a publicly reporting company (“China Logistics”), Chengkai, and the shareholders of Chengkai, pursuant to which 50,000,000 shares of China Logistics’ common stock were issued to the stockholders of Chengkai in exchange for 100% of the capital stock of Chengkai. Thereafter, Chengkai became China Logistics’ wholly-owned subsidiary, and Ms. Su was appointed as President, Chief Executive Officer and Director of China Logistics since February 17, 2009. Ms. Su graduated from Guangzhou Jinan University with a degree in Accounting. She has strong experience in the marketing and sales of luxury goods and has established herself as a strong presence in the logistics business. Xinye Zhang Ms.Zhang graduated from Xinan Nation University with a degree in Economic Law. She previously worked as Legal department supervisor in Guangdong Securities Co., Ltd. Currently she works as department supervisor in Guangdong Lianhe Electronic Co., Ltd since 2007. Involvement in Certain Legal Proceedings No director, person nominated to become a director, executive officer, promoter or control persons of our company has been involved during the last five years in any of the following events that are material to an evaluation of his ability or integrity: Bankruptcy petitions filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time. Conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offenses). Being subject to any order, judgment or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring or suspending or otherwise limiting his involvement in any type of business, securities or banking activities, or Being found by a court of competition jurisdiction (in a civil action), the Securities and Exchange Commission or the Commodities Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended or vacated. 15 Item 6. Executive Compensation SUMMARY COMPENSATION TABLE Name and Principal Position Year (Interim Period) Salary Bonus Stock Awards Option Awards Non- Equity Incentive Plan Compen- sation Nonquali- fied Deferred Compensa- tion Earnings All Other Compensa- tion Total Wanwen Su, Director, President, & CEO 2009 2010 - $
